Name: Council Regulation (EEC) No 1899/87 of 2 July 1987 amending Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 7 . 87 Official journal of the European Communities No L 182 / 39 COUNCIL REGULATION (EEC) No 1899/87 of 2 July 1987 amending Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 773 / 87 (2), and in particular Article 5c (6) Having regard to the proposal from the Commission, "Whereas Regulation (EEC) No 1336/ 86 (5), as last amended by Regulation (EEC) No 776/87 (4), introduced a Community scheme for the definitive discontinuation of milk production ; whereas Article 4(1 ). (a) of Regulation (EEC) No 857/84 ( 5 ), as last amended by Regulation (EEC) No 774/87 (6), provides for a national scheme for the discontinuation of milk production ; whereas , in cases where the producer may have been unable to take advantage- of either of these two schemes and in order not to impede the re ­ structuring process , provision should be made for a sub ­ sidiary arrangement for the permanent discontinuation of milk production and the reallocation of the quantities thus freed, HAS ADOPTED THIS REGULATION : Article 1 Article 4 of Regulation (EEC) No 857/ 84 shall be amended as follows : ( 1 ) The following point shall be added to paragraph 1 : '(d) determine the regions and collecting areas where the producers referred to in Article 3 ( 2 ) and points (b) and (c) of this paragraph may obtain , in return for payment, and on the basis of objective criteria, at the beginning of a 12 month period, the reallocation of quantities freed , at the end of the preceding 12 month period, by producers who have not made use of the Community scheme for the definitive discontinuation of milk production provided for in Regulation (EEC) No 1336/ 86 or of the national scheme provided for in Article 4(1 ) (a) of this Regulation and who undertake to discontinue all milk production in return for compensation which shall be equivalent in amount to the payment referred to above, and which shall be paid in one or more annual instalments ; this amount :  shall be less than the compensation amount paid pursuant to Regulation (EEC) No 1336/ 86 ,  may vary, within the limit fixed in the first indent, so as to take account of the re ­ structuring of milk production at the national or regional level or at that of the collecting areas .' (2 ) Paragraph 2 shall be replaced by the following : '2 . The reference quantities freed pursuant to paragraphs 1 (a) and (d) shall , as necessary, be added to the reserve referred to in Article 5 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1987 . For the Council The President K. E. TYGESEN 0) OJ No L 148 , 28 . 6 . 1968 , p . 13 ( 2) OJ No L 78 , 20 . 3 . 1987 , p . 1 . ( 3 ) OJ No L 119 , 8 . 5 . 1986 , p . 21 . O OJ No L 78 , 20 . 3 . 1987 , p . 8 . ( s ) OJ No L 90 , 1 . 4 . 1984 , p . 13 . (6) OJ No L 78 , 20 . 3 . 1987 , p . 3 .